DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 December 2021 has been entered.

 Response to Amendment
The amendment filed 3 December 2021 has been entered.  Claims 1, 9, and 14 are currently amended.  Claims 2-3, 6-7, 11-12, 15-17, and 20 are canceled.  Claims 1, 4-5, 8-10, 13-14, and 18-19 are currently pending. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 9 is objected to because of the following informalities:    
Claim 9 currently says “the second information handling resource is operable to an increase in temperature of the SMA of the second structural element…” but should instead say “the second information handling resource is operable to [cause] an increase in temperature of the SMA of the second structural element…”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8-9, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chang et al. (Published U.S. Patent Application No. 20110128704).
Regarding claim 1, Chang (Fig. 1-6) teaches an information handling system comprising: 
a processor (Para. 53, “heat generating components 132 and 136 in FIG. 1 are not limited to CPUs, and may be memory devices, bridge devices, storage devices, and/or other heat generating devices”); 
a memory communicatively coupled to the processor (Para. 53, “heat generating components 132 and 136 in FIG. 1 are not limited to CPUs, and may be memory devices, bridge devices, storage devices, and/or other heat generating devices”); 
first and second information handling resources (Para. 53, “heat generating components 132 and 136 in FIG. 1 are not limited to CPUs, and may be memory devices, bridge devices, storage devices, and/or other heat generating devices”); 
an air mover configured to provide airflow to the first and second information handling resources (Para. 30, “electronic system 116 may further comprise two heat generating components 132 and 136 (for example but not limited to two CPUs (central processing units)), and at least one fan (for example but not limited to four fans 518, as shown in FIG. 5)”); 
a baffle configured to apportion the airflow between the first and second information handling resources (movable component 152); 
a first structural element coupled to the baffle, the first structural element being proximate to the first information handling resource, in thermal communication with the first information handling resource, and comprising a shape-memory alloy (SMA) (Para. 37, “memory metal component 148 has a first portion 172 corresponding to the first heat dissipation component 104… in response to the temperature on the first heat dissipation component 104 being lower than the temperature on the second heat dissipation component 108, the first portion 172 extends such that the second end 160 diverts toward the first heat dissipation component 104 and the air flow to the second heat dissipation component 108 is greater than the air flow to the first heat dissipation component 104”); 
a second structural element coupled to the baffle, the second structural element being proximate to the second information handling resource, in thermal communication with the second information handling resource, and comprising the SMA (Para. 37, “memory metal component 148 has… a second portion 176 corresponding to the second heat dissipation component 108… in response to the temperature on the second heat dissipation component 108 being lower than the temperature on the first heat dissipation component 104, the second portion 176 extends such that the second end 160 diverts toward the second heat dissipation component 108 and the air flow to the first heat dissipation component 104 is greater than the air flow to the second heat dissipation component 108”); 
wherein, when a temperature associated with the first information handling resource increases, the thermal communication between the first structural element and the first information handling resource is operable to cause an increase in temperature of the SMA of the first structural element such that the SMA is operable to contract the first structural element to move the baffle from a first orientation to a second orientation by rotating the baffle in a first direction about an axis (pivot point 232) thereof, the second orientation corresponding to a higher airflow to the first information handling resource than the first orientation (Para. 37, “the memory metal component 148 has a first portion 172 corresponding to the first heat dissipation component 104 and a second portion 176 corresponding to the second heat dissipation component 108. In the condition of a symmetrical arrangement of the first heat dissipation component 104 and the second heat dissipation component 108, the first portion 172 and the second portion 176 may be defined by a middle point 168 such that the length of the first portion 172 is equal to that of the second portion 176… in response to the temperature on the second heat dissipation component 108 being lower than the temperature on the first heat dissipation component 104, the second portion 176 extends such that the second end 160 diverts toward the second heat dissipation component 108 and the air flow to the first heat dissipation component 104 is greater than the air flow to the second heat dissipation component 108”; wherein if the temperature on the second heat dissipation component 108 is lower than the temperature on the first heat dissipation component 104, then that is the same as the temperature on the first heat dissipation component 104 being higher; and wherein if the second portion 176 extends, then that is the same as the first portion 172 contracting); and 
wherein, when a temperature associated with the second information handling resource increases, the thermal communication between the second structural element and the second information handling resource is operable to cause an increase in temperature of the SMA of the second structural element such that the SMA is operable to contract the second structural element to move the baffle from the second orientation to the first orientation by rotating the baffle in a second direction about the axis thereof (Para. 37, “the memory metal component 148 has a first portion 172 corresponding to the first heat dissipation component 104 and a second portion 176 corresponding to the second heat dissipation component 108. In the condition of a symmetrical arrangement of the first heat dissipation component 104 and the second heat dissipation component 108, the first portion 172 and the second portion 176 may be defined by a middle point 168 such that the length of the first portion 172 is equal to that of the second portion 176. Thus, in response to the temperature on the first heat dissipation component 104 being lower than the temperature on the second heat dissipation component 108, the first portion 172 extends such that the second end 160 diverts toward the first heat dissipation component 104 and the air flow to the second heat dissipation component 108 is greater than the air flow to the first heat dissipation component 104”; wherein if the temperature on the first heat dissipation component 104 is lower than the temperature on the second heat dissipation component 108, then that is the same as the temperature on the second heat dissipation component 108 being higher; and wherein if the first portion 172 extends, then that is the same as the second portion 176 contracting). 

Regarding claim 8, Chang teaches the information handling system of claim 1, wherein the second orientation further corresponds to a lower airflow to the second information handling resource (Para. 37, “the memory metal component 148 has a first portion 172 corresponding to the first heat dissipation component 104 and a second portion 176 corresponding to the second heat dissipation component 108. In the condition of a symmetrical arrangement of the first heat dissipation component 104 and the second heat dissipation component 108, the first portion 172 and the second portion 176 may be defined by a middle point 168 such that the length of the first portion 172 is equal to that of the second portion 176… in response to the temperature on the second heat dissipation component 108 being lower than the temperature on the first heat dissipation component 104, the second portion 176 extends such that the second end 160 diverts toward the second heat dissipation component 108 and the air flow to the first heat dissipation component 104 is greater than the air flow to the second heat dissipation component 108”).

Regarding claim 9, Chang (Fig. 1-6) teaches a method comprising: 
forming a baffle from a baffle material (movable component 152), wherein, when installed in an information handling system, the baffle is configured to apportion an airflow between first and second information handling resources (heat generating components 132 and 136) of the information handling system (electronic system 116 comprising a motherboard (also commonly called a planar or system board) 120); 
coupling a first structural element comprising a shape-memory alloy (SMA) to the baffle such that, when installed in the information handling system, the first structural element is configured to be proximate to the first information handling resource and in thermal communication with the first information handling resource (Para. 37, “memory metal component 148 has a first portion 172 corresponding to the first heat dissipation component 104… in response to the temperature on the first heat dissipation component 104 being lower than the temperature on the second heat dissipation component 108, the first portion 172 extends such that the second end 160 diverts toward the first heat dissipation component 104 and the air flow to the second heat dissipation component 108 is greater than the air flow to the first heat dissipation component 104”); and 
coupling a second structural element comprising the SMA to the baffle such that, when installed in the information handling system, the second structural element is configured to be proximate to the second information handling resource and in thermal communication with the second information handling resource (Para. 37, “memory metal component 148 has… a second portion 176 corresponding to the second heat dissipation component 108… in response to the temperature on the second heat dissipation component 108 being lower than the temperature on the first heat dissipation component 104, the second portion 176 extends such that the second end 160 diverts toward the second heat dissipation component 108 and the air flow to the first heat dissipation component 104 is greater than the air flow to the second heat dissipation component 108”); 
wherein, when a temperature associated with the first information handling resource increases, the thermal communication between the first structural element and the first information handling resource is operable to cause an increase in temperature of the SMA of the first structural element such that the SMA is operable to contract the first structural element to move the baffle from a first orientation to a second orientation by rotating the baffle in a first direction about an axis (pivot point 232) thereof, the second orientation corresponding to a higher airflow to the first information handling resource than the first orientation (Para. 37, “the memory metal component 148 has a first portion 172 corresponding to the first heat dissipation component 104 and a second portion 176 corresponding to the second heat dissipation component 108. In the condition of a symmetrical arrangement of the first heat dissipation component 104 and the second heat dissipation component 108, the first portion 172 and the second portion 176 may be defined by a middle point 168 such that the length of the first portion 172 is equal to that of the second portion 176… in response to the temperature on the second heat dissipation component 108 being lower than the temperature on the first heat dissipation component 104, the second portion 176 extends such that the second end 160 diverts toward the second heat dissipation component 108 and the air flow to the first heat dissipation component 104 is greater than the air flow to the second heat dissipation component 108”; wherein if the temperature on the second heat dissipation component 108 is lower than the temperature on the first heat dissipation component 104, then that is the same as the temperature on the first heat dissipation component 104 being higher; and wherein if the second portion 176 extends, then that is the same as the first portion 172 contracting); and 
wherein, when a temperature associated with the second information handling resource increases, the thermal communication between the second structural element and the second information handling resource is operable to [cause] an increase in temperature of the SMA of the second structural element such that the SMA is operable to contract the second structural element to move the baffle from the second orientation to the first orientation by rotating the baffle in a second direction about the axis thereof (Para. 37, “the memory metal component 148 has a first portion 172 corresponding to the first heat dissipation component 104 and a second portion 176 corresponding to the second heat dissipation component 108. In the condition of a symmetrical arrangement of the first heat dissipation component 104 and the second heat dissipation component 108, the first portion 172 and the second portion 176 may be defined by a middle point 168 such that the length of the first portion 172 is equal to that of the second portion 176. Thus, in response to the temperature on the first heat dissipation component 104 being lower than the temperature on the second heat dissipation component 108, the first portion 172 extends such that the second end 160 diverts toward the first heat dissipation component 104 and the air flow to the second heat dissipation component 108 is greater than the air flow to the first heat dissipation component 104”; wherein if the temperature on the first heat dissipation component 104 is lower than the temperature on the second heat dissipation component 108, then that is the same as the temperature on the second heat dissipation component 108 being higher; and wherein if the first portion 172 extends, then that is the same as the second portion 176 contracting). 

Regarding claim 13, Chang teaches the method of claim 9, wherein the second orientation further corresponds to a lower airflow to the second information handling resource (Para. 37, “the memory metal component 148 has a first portion 172 corresponding to the first heat dissipation component 104 and a second portion 176 corresponding to the second heat dissipation component 108. In the condition of a symmetrical arrangement of the first heat dissipation component 104 and the second heat dissipation component 108, the first portion 172 and the second portion 176 may be defined by a middle point 168 such that the length of the first portion 172 is equal to that of the second portion 176… in response to the temperature on the second heat dissipation component 108 being lower than the temperature on the first heat dissipation component 104, the second portion 176 extends such that the second end 160 diverts toward the second heat dissipation component 108 and the air flow to the first heat dissipation component 104 is greater than the air flow to the second heat dissipation component 108”).

Regarding claim 14, Chang (Fig. 1-6) teaches an apparatus comprising: 
a baffle (movable component 152) configured to apportion airflow between first and second information handling resources (heat generating components 132 and 136) of an information handling system (electronic system 116 comprising a motherboard (also commonly called a planar or system board) 120); and 
a first structural element coupled to the baffle, the first structural element being proximate to the first information handling resource, in thermal communication with the first information handling resource, and comprising a shape-memory alloy (SMA) (Para. 37, “memory metal component 148 has a first portion 172 corresponding to the first heat dissipation component 104… in response to the temperature on the first heat dissipation component 104 being lower than the temperature on the second heat dissipation component 108, the first portion 172 extends such that the second end 160 diverts toward the first heat dissipation component 104 and the air flow to the second heat dissipation component 108 is greater than the air flow to the first heat dissipation component 104”); 
a second structural element coupled to the baffle, the second structural element being proximate to the second information handling resource, in thermal communication with the second information handling resource, and comprising the SMA (Para. 37, “memory metal component 148 has… a second portion 176 corresponding to the second heat dissipation component 108… in response to the temperature on the second heat dissipation component 108 being lower than the temperature on the first heat dissipation component 104, the second portion 176 extends such that the second end 160 diverts toward the second heat dissipation component 108 and the air flow to the first heat dissipation component 104 is greater than the air flow to the second heat dissipation component 108”); 
wherein, when a temperature associated with the first information handling resource increases, the thermal communication between the first structural element and the first information handling resource is operable to cause an increase in temperature of the SMA of the first structural element such that the SMA is operable to contract the first structural element to move the baffle from a first orientation to a second orientation by rotating the baffle in a first direction about an axis (pivot point 232) thereof, the second orientation corresponding to a higher airflow to the first information handling resource than the first orientation (Para. 37, “the memory metal component 148 has a first portion 172 corresponding to the first heat dissipation component 104 and a second portion 176 corresponding to the second heat dissipation component 108. In the condition of a symmetrical arrangement of the first heat dissipation component 104 and the second heat dissipation component 108, the first portion 172 and the second portion 176 may be defined by a middle point 168 such that the length of the first portion 172 is equal to that of the second portion 176… in response to the temperature on the second heat dissipation component 108 being lower than the temperature on the first heat dissipation component 104, the second portion 176 extends such that the second end 160 diverts toward the second heat dissipation component 108 and the air flow to the first heat dissipation component 104 is greater than the air flow to the second heat dissipation component 108”; wherein if the temperature on the second heat dissipation component 108 is lower than the temperature on the first heat dissipation component 104, then that is the same as the temperature on the first heat dissipation component 104 being higher; and wherein if the second portion 176 extends, then that is the same as the first portion 172 contracting); and 
wherein, when a temperature associated with the second information handling resource increases, the thermal communication between the second structural element and the second information handling resource is operable to cause an increase in temperature of the SMA of the second structural element such that the SMA is operable to contract the second structural element to move the baffle from the second orientation to the first orientation by rotating the baffle in a second direction about the axis thereof (Para. 37, “the memory metal component 148 has a first portion 172 corresponding to the first heat dissipation component 104 and a second portion 176 corresponding to the second heat dissipation component 108. In the condition of a symmetrical arrangement of the first heat dissipation component 104 and the second heat dissipation component 108, the first portion 172 and the second portion 176 may be defined by a middle point 168 such that the length of the first portion 172 is equal to that of the second portion 176. Thus, in response to the temperature on the first heat dissipation component 104 being lower than the temperature on the second heat dissipation component 108, the first portion 172 extends such that the second end 160 diverts toward the first heat dissipation component 104 and the air flow to the second heat dissipation component 108 is greater than the air flow to the first heat dissipation component 104”; wherein if the temperature on the first heat dissipation component 104 is lower than the temperature on the second heat dissipation component 108, then that is the same as the temperature on the second heat dissipation component 108 being higher; and wherein if the first portion 172 extends, then that is the same as the second portion 176 contracting). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (Published U.S. Patent Application No. 20110128704) as applied to claims 1 and 14 above, and further in view of Jones et al. (Published U.S. Patent Application No. 20050199845).
Regarding claim 4, Chang teaches the information handling system of claim 1. 
Chang is silent regarding a biasing spring coupled to the baffle. 
However, Jones (Fig. 1-3) teaches a baffle (rigid flap 18 of relief valve 10), further comprising a biasing spring coupled to the baffle (pair of bias springs 26).
It would have been obvious to one skilled in the art at the time of the invention to include the biasing spring by combining prior art elements according to known methods to yield predictable results as taught by Jones into the teachings of Chang because it does no more than yield predictable results of ensuring that the baffle is held in the desired position when the SMA is not operable (Jones:  Para. 34, “bias springs 26 formed of the non-shape memory material maintain the active pressure relief valve in the closed position. That is, the rigid flap 18 is compressed against the housing 12 prevent fluid communication between the interior compartment and the external environment”), since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 5, Chang in view of Jones teaches the information handling system of claim 4, further comprising a plurality of biasing springs coupled to the baffle (Jones:  pair of bias springs 26).

Regarding claim 18, Chang teaches the apparatus of claim 14. 
Chang is silent regarding a biasing spring coupled to the baffle. 
However, Jones (Fig. 1-3) teaches a baffle (rigid flap 18 of relief valve 10), further comprising a biasing spring coupled to the baffle (pair of bias springs 26).
It would have been obvious to one skilled in the art at the time of the invention to include the biasing spring by combining prior art elements according to known methods to yield predictable results as taught by Jones into the teachings of Chang because it does no more than yield predictable results of ensuring that the baffle is held in the desired position when the SMA is not operable (Jones:  Para. 34, “bias springs 26 formed of the non-shape memory material maintain the active pressure relief valve in the closed position. That is, the rigid flap 18 is compressed against the housing 12 prevent fluid communication between the interior compartment and the external environment”), since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 19, Chang teaches the apparatus of claim 14. 
Chang is silent regarding a plurality of springs coupled to the baffle. 
However, Jones (Fig. 1-3) teaches a baffle (rigid flap 18 of relief valve 10), further comprising a plurality of springs coupled to the baffle (pair of bias springs 26).
It would have been obvious to one skilled in the art at the time of the invention to include the biasing springs by combining prior art elements according to known methods to yield predictable results as taught by Jones into the teachings of Chang because it does no more than yield predictable results of ensuring that the baffle is held in the desired position when the SMA is not operable (Jones:  Para. 34, “bias springs 26 formed of the non-shape memory material maintain the active pressure relief valve in the closed position. That is, the rigid flap 18 is compressed against the housing 12 prevent fluid communication between the interior compartment and the external environment”), since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (Published U.S. Patent Application No. 20110128704) as applied to claim 9 above, and further in view of Alexander et al. (U.S. Patent No. 8821224).
Regarding claim 10, Chang teaches the method of claim 9. 
Chang is silent regarding the material of the baffle. 
However, Alexander (Fig. 1) teaches a baffle (vanes 24), wherein the baffle material is a plastic material (Col. 3 lines 65-67, “vanes 24 may include and be manufactured from any suitable material, such as a plastic material”).
It would have been obvious to one skilled in the art at the time of the invention to include the plastic material of the baffle by combining prior art elements according to known methods to yield predictable results as taught by Alexander into the teachings of Chang because it does no more than yield predictable results of providing a well-known material to be used for a similar structural element, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255. The examiner can normally be reached Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH M. MAY/Examiner, Art Unit 3762       

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762